Judgment and order reversed upon the law and the facts and a new trial granted, costs to abide the event. The question of whether or not there was a contract and a breach thereof should have been submitted to the jury to determine the disputed facts. The element of damages, although impossible to estimate to a certainty, was not so speculative as a matter of law as to require a dismissal of the complaint. A jury, under proper instructions from the trial court as to the rule of damages, should determine the award if they find a contract was made and breached. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.